Exhibit 10.6.4






AGREEMENT FOR PAYMENT OF TAXES




THIS AGREEMENT FOR PAYMENT OF TAXES (the “Agreement”) is entered into as of the
31st day of December, 2007, by and between EMC Insurance Group Inc. (“Group”),
an Iowa corporation, EMCASCO Insurance Company ("EMCASCO"), an Iowa corporation,
Illinois EMCASCO Insurance Company ("Illinois EMCASCO"), an Iowa corporation,
Dakota Fire Insurance Company ("Dakota Fire"), a North Dakota corporation, EMC
Reinsurance Company ("EMC Re"), an Iowa corporation and EMC Underwriters, LLC
("Underwriters"), an Iowa limited liability company (collectively EMCASCO,
Illinois EMCASCO, Dakota Fire, EMC Re, and Underwriters shall be referred to as
the "Subsidiaries"), and Employers Mutual Casualty Company ("EMCC"), an Iowa
corporation.


WHEREAS, all of the above-mentioned parties are affiliated and/or subsidiaries
of EMCC; and


WHEREAS, EMCASCO, Illinois EMCASCO, Dakota Fire, EMC Re, and Underwriters are
subsidiaries of Group; and


WHEREAS, EMCC pays the federal and state taxes on behalf of Group and its
Subsidiaries; and
    
WHEREAS, the parties hereto wish to memorialize their pre-existing agreement
related to the payment and reimbursement of said taxes;


NOW, THEREFORE, in consideration of the mutual promises stated in this Agreement
and intending to be legally bound, the parties agree as follows:


1.    FILING OF TAX RETURN AND PAYMENT OF TAXES.


Group and/or its Subsidiaries shall file quarterly federal and state tax
estimates, as well as annual federal and state tax returns. EMCC shall advance
on behalf of Group and/or its Subsidiaries, any tax owed by any company at the
time of the filing of the respective returns; however, each company agrees to
reimburse EMCC for the payment of such taxes.


2.    REIMBURSEMENT.


EMCC shall provide Group and its Subsidiaries with a quarterly accounting of the
funds advanced on behalf of each company. Group and its Subsidiaries shall
reimburse EMCC for any advanced funds, with reimbursement being due to EMCC no
later than forty-five (45) days after the end of the applicable quarter. Any
refunds issued by either the federal or state government directly to Group will
be deposited in EMCC’s bank account and will be allocated to the appropriate
parties.


3.    Effective Date. Subject to any necessary regulatory approval, the
effective date of this Agreement shall be December 31, 2007.


4.    Term.    The term of this Agreement shall be for a period of one (1) year,
and will automatically extend for additional one (1) year terms unless written
notice is given by one of the parties at least ninety (90) days prior to the
expiration of the then-current one-year term, in accordance with the
requirements set out below.


5.    Termination.    Any party may terminate its involvement in this Agreement
upon ninety (90) days prior written notice to the other party or parties.
Notwithstanding the foregoing, the parties may agree to a shorter termination
period by written agreement signed by the terminating parties. Group and/or any
of the individual companies that comprise the Subsidiaries may terminate their
involvement in this Agreement without causing this entire Agreement to
terminate, and EMCC may terminate its agreement with Group or any of the
individual companies that comprise the Subsidiaries without terminating the
entire Agreement.


184



--------------------------------------------------------------------------------






6.    Independent Contractors.    Nothing in this Agreement shall affect the
separate identities of the parties hereto. Except as specifically agreed herein,
no party to this Agreement intends to be the partner or agent of any other
party. No party intends to limit the other party in any manner in the conduct of
its businesses, ventures, or activities not specifically provided for in this
Agreement.


7.    Amendments.    This Agreement may be amended at any time by mutual
agreement of the parties, provided that any amendment shall be in writing signed
by both parties and shall be subject to regulatory approval before it becomes
effective.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the ____
day of _________, 2007, to be effective as of December 31, 2007.




Employers Mutual Casualty Company


By: /s/ Bruce G. Kelley
Bruce G. Kelley
President and Chief Executive Officer


EMC Insurance Group Inc.


By: /s/ William A. Murray
William A. Murray
Executive Vice President and Chief Operating Officer


EMCASCO Insurance Company


By: /s/ William A. Murray
William A. Murray
Executive Vice President and Chief Operating Officer


Illinois EMCASCO Insurance Company


By: /s/ William A. Murray
William A. Murray
Executive Vice President and Chief Operating Officer


Dakota Fire Insurance Company


By: /s/ William A. Murray
William A. Murray
Executive Vice President and Chief Operating Officer


EMC Reinsurance Company


By: /s/ Ronnie D. Hallenbeck    
Ronnie D. Hallenbeck
President and Chief Operating Officer


EMC Underwriters, LLC


By:/s/ Daniel C. Crew    
Daniel C. Crew
President and Chief Operating Officer




185

